Citation Nr: 0709733	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  04-43 014	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


 
ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION


The appellant is a veteran who served on active duty from 
June 1943 to April 1946.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a July 2004 
rating decision by a Department of Veterans Affairs (VA) 
Regional Office (RO).  In April 2005, a hearing was held 
before a hearing officer at the RO, and in September 2006, a 
Travel Board hearing was held before the undersigned.  
Transcripts of these hearings are of record.

Pursuant to 38 U.S.C.A. § 7107(a) (West 2002) and 38 C.F.R. § 
20.900(c) (2006), the Board has advanced the case on the 
docket.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2006).    

A December 12, 2006 decision of the Board denied service 
connection for bilateral hearing loss and tinnitus based 
essentially on a finding that it was not shown that these 
disabilities were related to the veteran's military service.  
However, a month prior to issuance of that decision VA had 
received evidence (not associated with the veteran's claims 
file at the time of the decision) which, in pertinent, 
included an October 2006 statement from a private physician 
that it was at least as likely as not that the veteran's 
current audio disabilities were caused by the acoustic trauma 
he sustained in service.  Hence, the December 12, 2006 Board 
decision that denied service connection for bilateral hearing 
loss and tinnitus was based on a less than complete 
evidentiary record in the matter.

Accordingly, it is the decision of the Board that the 
December 12, 2006 Board decision must be, and is, VACATED.

(A new decision will be separately issued in the matters of 
entitlement to service connection for bilateral hearing loss 
and tinnitus, and will be entered as if the December 12, 2006 
Board decision had not been issued.)



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



